v03252.ord












 

 NUMBER  13-04-00280-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG
 
 
IN RE:  MEL SWEATMAN AND PAZ GAS CORPORATION, 
RELATORS
 
 
On Petition for Writ of Mandamus 
 
 
MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Hinojosa and Castillo 
Order Per Curiam
 
On June 8, 2004, relators, Mel Sweatman and Paz Gas Corporation, filed a petition
for writ of mandamus, requesting this Court to direct the respondent, the Honorable
Whayland W. Kilgore, presiding judge of the 267th Judicial District Court of Dewitt County,
Texas, to set aside his order dated April 30, 2004, in Cause No. 02-06-19,059, denying an
in camera inspection of documents.  After reviewing the petition, this Court requested a
response.  The real parties-in-interest, Kinder Morgan Energy Partners, LP; Kinder Morgan,
Inc.; Gulf Energy Marketing, LLC; Kinder Morgan Texas Pipeline, LP; David Jenkins; Rene
Jagot; Intergen (North America), Inc.; and Rene Joyce filed a response on July 9, 2004,
and real parties-in-interest, Coral Energy Holding, LP and Tejas Coral GP, LLC filed a
response on July 12, 2004. 
Having considered all the pleadings and documents on file, this Court is of the
opinion that relator’s petition for writ of mandamus should be denied.  Relators’ petition for
writ of mandamus is denied. 
 
                                                                                      PER CURIAM
 
 
Opinion delivered and filed
this 12th day of August, 2004.